— Judgment unanimously affirmed. Memorandum: Defendant waived his contention that the indictment against him should have been dismissed because he was denied a reasonable opportunity to testify before and to present evidence to the Grand Jury. An indictment is subject to dismissal on that ground only if a proper motion is made within five days of defendant’s arraignment on the indictment (see, CPL 190.50 [5] [c]). Here, defendant was arraigned on the indictment on July 28, 1986, but his motion to dismiss was not made until October 7, 1986, more than two months later. Accordingly, defendant waived any challenge to *974the indictment on this ground (see, CPL 190.50 [5] [c]; People v Gilbert, 143 AD2d 529, Iv denied 73 NY2d 786; People v LaBounty, 127 AD2d 989, Iv denied 69 NY2d 1005). Moreover, the record establishes that defendant was given a reasonable opportunity to appear before the Grand Jury but declined to take advantage of it.
We have examined defendant’s remaining contentions and find them to be without merit. (Appeal from Judgment of Monroe County Court, Celli, J. — Murder, 2nd Degree.) Present —Callahan, J. P., Boomer, Green, Pine and Balio, JJ.